                          Exhibit B

                      Martin Declaration




 AMERICAS 106291683

RLF1 24969731v.1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE




    In re
                                                                      Chapter 11

    The Hertz Corporation, et al.,1                                   Case No. 20-11218 (MFW)

                                                                      (Jointly Administered)
                                            Debtors.




                  DECLARATION OF BRIAN MARTIN IN SUPPORT OF DEBTORS’
                   TWELFTH OMNIBUS (NON-SUBSTANTIVE) OBJECTION TO
                     CERTAIN INSUFFICIENT DOCUMENTATION CLAIMS

             I, Brian Martin, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of perjury

that the following is true and correct to the best of my knowledge, information, and belief:

             1.          I am a managing director at FTI Consulting, Inc. (“FTI”). On June 24, 2020, the

Court approved FTI’s retention as restructuring advisor to The Hertz Corporation and its debtor

affiliates in the above-captioned chapter 11 cases (collectively, the “Debtors”) nunc pro tunc to

May 22, 2020.

             2.          I submit this declaration (the “Declaration”) in support of the Debtors’ Twelfth

Omnibus (Non-Substantive) Objection to Certain Insufficient Documentation Claims (the

“Objection”),2 dated as of the date hereof and filed contemporaneously herewith.


1 The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the Debtors’
service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter 11
cases, which are jointly administered for procedural purposes, a complete list of the Debtors and the last four digits of
their federal tax identification numbers is not provided herein. A complete list of such information may be obtained
on the website of the Debtors’ claims and noticing agent at https://restructuring.primeclerk.com/hertz.
2
  Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Objection.



    AMERICAS 106291683

RLF1 24969731v.1
          3.          I am over the age of eighteen and am authorized by the Debtors to submit this

Declaration. All statements in this Declaration are based upon my personal knowledge, my review

(or the review of others under my supervision) of (a) the relevant proofs of claim, (b) the official

register of claims filed in the Chapter 11 Cases, and/or (c) the Debtors’ books and records and

other documents identified herein. If called as a witness, I could and would competently testify to

the facts set forth in this Declaration.

          4.          The proofs of claim subject to the Objection were carefully reviewed and analyzed

in good faith using due diligence by appropriate personnel of the Debtors, FTI, Prime Clerk, ESIS,

Inc., White & Case LLP, and Richards, Layton & Finger, P.A.

          5.          Each Insufficient Documentation Claim listed on Schedule 1 to the Proposed Order

was filed without sufficient documentation to substantiate the claims asserted therein. The Debtors

have been unable to locate any documentation that would substantiate the Insufficient

Documentation Claims, whether in full or in part.

          6.          The basis for the Debtors’ determination includes, but is not limited to, the Debtors’

and their professionals’ review of (a) the Debtors’ books and records, which are maintained in the

ordinary course of business by the Debtors, which do not reflect the existence of the asserted

Insufficient Documentation Claims, (b) the claims database maintained in the ordinary course by

ESIS, Inc., the Debtors’ third-party claims administrator, which also does not reflect the existence

of the asserted Insufficient Documentation Claims, (c) searches run on (i) LexisNexis CourtLink,

(ii) Bloomberg Law and (iii) Courthouse News Service to determine whether there is pending

litigation filed by the claimant against the Debtors, of which none was found, and (d) the proofs

of claims asserting the Insufficient Documentation Claims, which provide no basis or appropriate

supporting documentation on which the Debtors can determine that a valid claim exists. Therefore,


                                                        2
 AMERICAS 106291683

RLF1 24969731v.1
the Debtors (i) object to the allowance of the Insufficient Documentation Claims set forth on

Schedule 1 to the Proposed Order and (ii) seek entry of the Proposed Order disallowing and

expunging the Insufficient Documentation Claims.

          7.          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge and belief.

Date: March 17, 2021

                                                    /s/ Brian Martin
                                                    Brian Martin
                                                    Managing Director, FTI Consulting, Inc.




                                                       3
 AMERICAS 106291683

RLF1 24969731v.1
